           Case 2:19-cv-01579-JCM-BNW Document 44
                                               43 Filed 04/07/21
                                                        02/22/21 Page 1 of 5



 1 ERIC W. SWANIS, ESQ.
   Nevada Bar No. 006840
 2 GLENN F. MEIER, ESQ.
   Nevada Bar No. 006059
 3 GREENBERG TRAURIG, LLP
   10845 Griffith Peak Drive, Suite 600
 4 Las Vegas, Nevada 89135
   Telephone: (702) 792-3773
 5 Facsimile: (702) 792-9002
   Email: swanise@gtlaw.com
 6          meier@gtlaw.com

 7 CASEY SHPALL, ESQ.*
   GREGORY R. TAN, ESQ.*
 8 *Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15th Street, Suite 3300
   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: shpallc@gtlaw.com
11          tangr@gtlaw.com

12 Counsel for Defendants

13                             IN THE UNITED STATES DISTRICT COURT

14                                  FOR THE DISTRICT OF NEVADA

15   ROBERT SINGER,                                            CASE NO. 2:19-cv-01579-JCM-BNW
16                                 Plaintiff,                  STIPULATION AND [PROPOSED]
                                                                   ORDER TO STAY CASE
17
            v.
18                                                                      (FIRST REQUEST)
     C. R. BARD, INC.; BARD PERIPHERAL
19   VASCULAR, INCORPORATED,
20
                                    Defendants.
21

22         Plaintiff Robert Singer (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral
23 Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed. R. Civ. P.

24 26(c) and (d) and LR IA 6-2, respectfully request that this Court temporarily stay discovery and all

25 pretrial deadlines until June 30, 2021 while the Parties pursue settlement. In support thereof, the

26 Parties state as follows:

27 / / /

28 / / /


                                                       1
           Case 2:19-cv-01579-JCM-BNW Document 44
                                               43 Filed 04/07/21
                                                        02/22/21 Page 2 of 5



 1          1.      This case was part of the Multi-District Litigation proceeding In re: Bard IVC Filters
 2 Product Liability Litigation, pending before Senior Judge David Campbell of the District of Arizona.

 3          2.      Plaintiff alleges experiencing complications following the implantation of a Bard Inferior
 4 Vena Cava (“IVC”) filter, a prescription medical device. He has asserted three strict products liability

 5 counts (manufacturing defect, information defect (failure to warn) and design defect), six negligence

 6 counts (design, manufacture, failure to recall/retrofit, failure to warn, negligent misrepresentation and

 7 negligence per se), two breach of warranty counts (express and implied), two counts sounding in fraud

 8 (fraudulent misrepresentation and fraudulent concealment), an unfair and deceptive trade practices count,

 9 and a claim for punitive damages.

10          3.      Defendants deny the Plaintiff’s allegations.
11          4.      After four years, the completion of general issue discovery, and three bellwether trials,
12 Judge Campbell ordered that certain cases, which have not settled or are not close to settling, be

13 transferred or remanded to the appropriate jurisdictions around the country for case-specific discovery

14 and trial. As a part of that process, he established a “track” system, wherein certain cases were placed

15 on tracks either to finalize settlement paperwork, continue settlement negotiations, or be remanded or

16 transferred.

17          5.      This case was transferred to this Court on June 1, 2017 because at the time it was not close
18 to settling. Recently, the Parties have begun settlement discussions and are scheduling a global mediation

19 as to all of Plaintiff’s counsel’s IVC filter cases in June 2021. The Parties believe that a stay is necessary

20 to conserve their resources and attention so that they may attempt to resolve this case and those of the

21 other plaintiffs represented by Plaintiff’s counsel with cases pending before this Court.

22          6.      Accordingly, the Parties request that this Court issue an order staying discovery and
23 pretrial deadlines until June 30, 2021 to allow the Parties time to continue their settlement discussions

24 and attend mediation in June if still necessary. This will further facilitate settlement discussions, prevent

25 unnecessary expenditures by the Parties, and conserve judicial resources as well as place this case on a

26 similar “track” as the MDL cases Judge Campbell determined should continue settlement dialogue.

27          7.      A district court has broad discretion over pretrial discovery rulings. Crawford-El v.
28 Britton, 523 U.S. 574, 598 (1998); accord, Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188-89


                                                          2
           Case 2:19-cv-01579-JCM-BNW Document 44
                                               43 Filed 04/07/21
                                                        02/22/21 Page 3 of 5



 1 (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning

 2 Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also, Cook v. Kartridg Pak Co., 840 F.2d 602, 604

 3 (8th Cir. 1988) (“A district court must be free to use and control pretrial procedure in furtherance of the

 4 orderly administration of justice.”).

 5          8.     Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope of
 6 discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement negotiations do not

 7 automatically excuse a party from its discovery obligations, the parties can seek a stay prior to the cutoff

 8 date. Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994); see also, Wichita Falls Office

 9 Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial judge’s decision to

10 curtail discovery is granted great deference,” and noting that the discovery had been pushed back a

11 number of times because of pending settlement negotiations).

12          9.     Facilitating the efforts of parties to resolve their disputes weighs in favor of granting a
13 stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D. Nev. July

14 8, 2013), the parties requested a 60-day stay to facilitate ongoing settlement negotiations and permit them

15 to mediate global settlement. The Court granted the stay, finding the parties would be prejudiced if

16 required to move forward with discovery at that time and a stay would potentially prevent an unnecessary

17 complication in the case. Id. at *3. Similarly, the Parties in the present case are engaged in ongoing

18 comprehensive settlement negotiations with Plaintiff and the other plaintiffs represented by Plaintiff’s

19 counsel and plan to mediate these cases in June 2021.

20          10.    The Parties agree that the relief sought herein is necessary to handle the case in the most
21 economical fashion yet allow sufficient time to schedule and complete discovery if necessary, consistent

22 with the scheduling obligations of counsel. The relief sought in this stipulation is not being requested for

23 delay, but so that justice may be done.

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


                                                         3
           Case 2:19-cv-01579-JCM-BNW Document 44
                                               43 Filed 04/07/21
                                                        02/22/21 Page 4 of 5



 1         WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of this
 2 stipulation to stay discovery and all pretrial deadlines until June 30, 2021 to allow the Parties to conduct

 3 ongoing settlement negotiations and mediation.

 4         IT IS SO STIPULATED.
 5         Dated this 22nd day of February 2021.
 6
           WETHERALL GROUP, LTD.                                   GREENBERG TRAURIG, LLP
 7
     By:   /s/ Peter C. Wetherall                            By:   /s/ Eric W. Swanis
 8         PETER C. WETHERALL, ESQ.                                ERIC W. SWANIS, ESQ.
           Nevada Bar No. 4414                                     Nevada Bar No. 6840
 9         pwetherall@wetherallgroup.com                           swanise@gtlaw.com
           9345 W. Sunset Road, Suite 100                          10845 Griffith Peak Drive, Ste. 600
10         Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89135
           Telephone: (702) 838-8500                               Telephone: (702) 792-3773
11         Facsimile: (702) 837-5081                               Facsimile: (702) 792-9002
12         Counsel for Plaintiff                                   Counsel for Defendants
13

14                                                           IT IS SO ORDERED.

15

16                                                           BRENDA WEKSLER
                                                             United States Magistrate Judge
17
                                                             Dated this ____        April
                                                                        7th day of ___________2021.
18

19

20

21

22

23

24

25

26

27

28


                                                         4
          Case 2:19-cv-01579-JCM-BNW Document 44
                                              43 Filed 04/07/21
                                                       02/22/21 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2         I hereby certify that on February 22, 2021, I caused the foregoing document to be electronically
 3 filed with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4 to the CM/ECF participants registered to receive such service.

 5

 6
                                                                   /s/ Shermielynn Irasga
 7                                                        An employee of GREENBERG TRAURIG, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
